                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )       No. 3:17-cr-00097
                                         )
TERRENCE DEON REAMES                     )

                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, Terrence Deon

Reames’ original and Supplemental Motions for Compassionate Release (Doc. Nos. 54, 63) are

DENIED.

      IT IS SO ORDERED.

                                         __________________________________________
                                         WAVERLY D. CRENSHAW, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE




    Case 3:17-cr-00097 Document 74 Filed 09/03/20 Page 1 of 1 PageID #: 363
